Citation Nr: 1825631	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-40 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.  In pertinent part, the Veteran is service connected for above elbow amputation of the right arm (major); left index finger amputation; third degree burn, left forearm; and third degree burns of the back.  The Veteran has been in receipt of a total 100 percent rating since his discharge from service.  The primary question is whether the Veteran has loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 38 C.F.R. § 3.809.  The Veteran has loss of use of the right upper extremity and was afforded a VA examination in January 2015 to address the functional impairment of the left upper extremity, to include whether there is loss of use.  However, the Veteran has not been afforded a VA examination to determine whether his third degree burns of the back have resulted in contractures with limitation of motion of the trunk.  As such, the Board finds that a VA examination is necessary to address this disability.  

At the Board hearing, the Veteran indicated that he had applied for Social Security Administration (SSA) disability benefits at some point.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain all administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, VA treatment records dated from July 2013 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  

2.  The AOJ should obtain VA treatment records dated from July 2013 to the present.

3.  The Veteran should be scheduled for a VA examination to determine the functional impairment of the burns on his back, to include whether his third degree burns of the back have resulted in contractures with limitation of motion of the trunk.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


